Per Curiam.  Appellant Carrigan filed his notice of appeal on December 20, 1995, and lodged the transcript on March 18, 1996. His attorney anticipated arguing on appeal that the trial court erred in refusing to grant a continuance. Appellant states that, even if he should prevail on such a tenuous point of appeal, he would be subjected to a new trial, and he does not wish to run the risks associated with a new trial. Consequently, he asks us to dismiss his appeal. We dismiss the appeal.  Carrigan’s attorney, David Mark Gunter, failed to file a brief in this matter. He was ordered to show cause why he should not be held in contempt for failure to file the brief. He appeared and pleaded guilty. He stated some valid mitigating circumstances, and, accordingly, we fix his fine at $50.00. A copy of this order will be forwarded to the Supreme Court Committee on Professional Conduct.